Name: 2000/324/EC: Commission Decision of 25 April 2000 amending Decision 1999/215/EC accepting undertakings offered in connection with the anti-dumping proceedings concerning imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and terminating the proceeding in respect of such imports originating in Saudi Arabia (notified under document number C(2000) 1058)
 Type: Decision
 Subject Matter: chemistry;  cooperation policy;  trade;  industrial structures and policy;  international trade;  competition
 Date Published: 2000-05-11

 Avis juridique important|32000D03242000/324/EC: Commission Decision of 25 April 2000 amending Decision 1999/215/EC accepting undertakings offered in connection with the anti-dumping proceedings concerning imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and terminating the proceeding in respect of such imports originating in Saudi Arabia (notified under document number C(2000) 1058) Official Journal L 112 , 11/05/2000 P. 0065 - 0066Commission Decisionof 25 April 2000amending Decision 1999/215/EC accepting undertakings offered in connection with the anti-dumping proceedings concerning imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and terminating the proceeding in respect of such imports originating in Saudi Arabia(notified under document number C(2000) 1058)(2000/324/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 905/98(2), and in particular Article 8(9) thereof,After consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) Following an investigation initiated by means of a notice published in the Official Journal of the European Communities(3), the Council, by Regulation (EC) No 603/1999(4), imposed definitive anti-dumping duties on imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary.(2) Also within the framework of this investigation, the Commission, by Decision 1999/215/EC of 16 March 1999(5), accepted a price undertaking offered by, inter alia, the Polish company WKI Isoliertechnik Spolka z.o.o. (hereinafter the "company").B. WITHDRAWAL OF UNDERTAKING(3) The company has, however, now withdrawn its undertaking following difficulties in observing certain conditions laid down therein.(4) Accordingly, in view of this withdrawal, Decision 1999/215/EC should be amended so as remove the name of the company from the list of companies from which undertakings are accepted in this proceeding.(5) In parallel to this Decision, the Council, by Regulation (EC) No 968/2000(6) has withdrawn the exemption from the anti-dumping duties granted to this company and has imposed a definitive anti-dumping duty against it,HAS ADOPTED THIS DECISION:Article 1Article 1(1) of Decision 1999/215/EC is hereby replaced by the following."1. The undertakings offered by the producers mentioned below, in the framework of the anti-dumping proceedings concerning imports into the Community of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary, are hereby accepted.>TABLE>"Article 2This Decision shall take effect on the day following its publication in the Official Journal of the European Communities.Done at Brussels, 25 April 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 128, 30.4.1998, p. 18.(3) OJ C 1, 3.1.1998, p. 10.(4) OJ L 75, 20.3.1999, p. 1.(5) OJ L 75, 20.3.1999, p. 34.(6) See page 1 of this Official Journal.